UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-13990 LANDAMERICA FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Virginia 54-1589611 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5600 Cox Road Glen Allen, Virginia 23060 (Address of principal executive offices) (Zip Code) (804) 267-8000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, No Par Value 15,481,284 shares July 25, 2008 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES INDEX Page No. PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets 3 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Changes in Shareholders’ Equity 7 Notes to Consolidated Financial Statements 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 42 ITEM 4. CONTROLS AND PROCEDURES 44 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 44 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 45 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 45 ITEM 6. EXHIBITS 46 SIGNATURE 47 2 PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In millions) June 30, 2008 December 31, 2007 (Unaudited) ASSETS INVESTMENTS: Fixed maturities available-for-sale - at fair value (amortized cost:2008 - $985.6; 2007 - $1,005.3) $ 982.2 $ 1,019.1 Equity securities available-for-sale - at fair value (cost:2008 - $85.8; 2007 - $85.6) 73.8 81.1 Fixed maturities trading- at fair value 119.8 124.5 Federal funds sold 65.6 59.6 Short-term investments 110.9 160.3 Total Investments 1,352.3 1,444.6 CASH 62.6 98.2 LOANS RECEIVABLE 670.9 638.4 ACCRUED INTEREST RECEIVABLE 16.2 16.8 NOTES AND ACCOUNTS RECEIVABLE; Notes (less allowance for doubtful accounts:2008 - $1.7; 2007 - 21.6 22.7 Trade accounts receivable (less allowance for doubtful accounts:2008 - $10.9; 2007 - $11.1) 127.6 127.9 Total Notes and Accounts Receivable 149.2 150.6 INCOME TAXES RECEIVABLE 61.0 22.7 PROPERTY AND EQUIPMENT - at cost (less accumulated depreciation and amortization:2008 - $248.1; 2007 - $233.6) 120.1 133.4 TITLE PLANTS 102.3 102.4 GOODWILL 811.5 809.9 INTANGIBLE ASSETS (less accumulated amortization:2008 - $110.6; 2007 - $100.1) 83.2 94.4 DEFERRED INCOME TAXES 133.4 120.1 OTHER ASSETS 224.2 222.2 Total Assets $ 3,786.9 $ 3,853.7 See Notes to Consolidated Financial Statements. 3 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In millions, except share amounts) June 30, 2008 December 31, 2007 (Unaudited) LIABILITIES POLICY AND CONTRACT CLAIMS $ 919.9 $ 876.5 DEPOSITS 617.1 564.5 ACCOUNTS PAYABLE AND ACCRUED LIABILITIES 296.3 365.3 NOTES PAYABLE 586.8 579.5 DEFERRED SERVICE ARRANGEMENTS 193.2 199.9 OTHER LIABILITIES 65.5 67.3 Total Liabilities 2,678.8 2,653.0 SHAREHOLDERS’ EQUITY Common stock, no par value, 45,000,000 shares authorized, shares issued and outstanding:2008 - 15,482,386; 2007 – 15,351,550 338.1 335.4 Accumulated other comprehensive loss (38.1 ) (26.2 ) Retained earnings 808.1 891.5 Total Shareholders’ Equity 1,108.1 1,200.7 Total Liabilities and Shareholders’ Equity $ 3,786.9 $ 3,853.7 See Notes to Consolidated Financial Statements. 4 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 (In millions, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 REVENUE Operating revenue $ 687.8 $ 971.5 $ 1,344.0 $ 1,882.8 Investment and other income 26.7 32.1 57.0 62.4 Net realized investment (losses) gains (2.1 ) 1.4 (2.2 ) 8.4 712.4 1,005.0 1,398.8 1,953.6 EXPENSES Agents’ commissions 288.0 364.6 547.8 705.0 Salaries and employee benefits 210.9 316.0 439.7 623.8 General, administrative and other 159.5 197.3 311.9 384.1 Provision for policy and contract claims 98.9 85.2 156.0 141.2 Depreciation and amortization 15.4 19.0 31.4 35.8 Interest expense 12.0 11.2 24.3 23.9 Impairment of intangible and long-lived assets - - - 20.8 784.7 993.3 1,511.1 1,934.6 (LOSS) INCOME BEFORE INCOME TAXES (72.3 ) 11.7 (112.3 ) 19.0 INCOME TAX (BENEFIT) EXPENSE (22.3 ) 3.8 (38.1 ) 6.4 NET (LOSS) INCOME $ (50.0 ) $ 7.9 $ (74.2 ) $ 12.6 NET (LOSS) INCOME PER SHARE $ (3.29 ) $ 0.48 $ (4.88 ) $ 0.74 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 15.2 16.7 15.2 17.0 NET (LOSS) INCOME PER SHARE ASSUMING DILUTION $ (3.29 ) $ 0.42 $ (4.88 ) $ 0.68 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING ASSUMING DILUTION 15.2 19.0 15.2 18.6 CASH DIVIDENDS DECLARED PER SHARE $ 0.30 $ 0.22 $ 0.60 $ 0.44 See Notes to Consolidated Financial Statements. 5 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (In millions) (Unaudited) 2008 2007 Cash flows from operating activities: Net (loss) income $ (74.2 ) $ 12.6 Adjustments to reconcile net (loss) income to cash provided by operating activities: Depreciation and amortization 31.4 35.8 Amortization of bond premium 2.2 3.0 Impairment of intangible and long-lived assets - 20.8 Net realized investment losses (gains) 2.2 (8.4 ) Net change in fair value of trading securities 1.8 2.7 Deferred income tax (benefit) 0.8 (17.0 ) Change in assets and liabilities, net of businesses acquired: Accounts and notes receivable 1.6 (6.1 ) Income taxes receivable/payable (45.7 ) 55.4 Accounts payable and accrued expenses (62.9 ) (38.2 ) Pending trades of trading securities, net 2.3 16.0 Policy and contract claims 43.4 43.3 Deferred service arrangements (6.7 ) (11.0 ) Other 5.5 3.8 Net cash (used in) provided by operating activities (98.3 ) 112.7 Cash flows from investing activities: Purchases of title plant, property and equipment (10.5 ) (12.7 ) Purchases of businesses, net of cash acquired (3.7 ) (5.9 ) Change in short-term investments 49.4 177.0 Cost of investments acquired: Fixed maturities available-for-sale (107.7 ) (181.7 ) Equity securities available-for- sale (12.1 ) (47.3 ) Proceeds from investment sales or maturities: Fixed maturities available-for-sale 126.7 212.7 Equity securities available-for-sale 11.1 53.9 Net change in federal funds sold (6.0 ) 43.0 Change in loans receivable (32.8 ) (54.7 ) Other (1.8 ) (1.9 ) Net cash provided by investing activities 12.6 182.4 Cash flows from financing activities: Net change in deposits 52.6 (94.0 ) Proceeds from the exercise of stock options and incentive plans - 2.8 Tax benefit of stock options exercised - 1.8 Cost of shares repurchased - (81.9 ) Dividends paid (9.2 ) (7.6 ) Proceeds from issuance of notes payable 101.3 10.2 Payments on notes payable (94.0 ) (122.5 ) Deferred financing costs (0.6 ) - Net cash provided by (used in) financing activities 50.1 (291.2 ) Net (decrease) increase in cash (35.6 ) 3.9 Cash at beginning of period 98.2 82.5 Cash at end of period $ 62.6 $ 86.4 Supplemental cash flow information: Non-cash investing activities – transfer of fixed maturities from available-for-sale to trading $ - $ 142.6 See Notes to Consolidated Financial Statements. 6 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY SIX MONTHS ENDED JUNE 30, 2 (In millions, except per share amounts) (Unaudited) Common Stock Accumulated Other Comprehensive Retained Total Shareholders’ Shares Amounts Income (Loss) Earnings Equity BALANCE – December 31, 2006 17.6 $ 465.3 $ (32.2 ) $ 962.7 $ 1,395.8 Comprehensive loss: Net income - - - 12.6 12.6 Other comprehensive (loss) income: Net unrealized loss on securities – net of tax benefit of $9.4 - - (17.2 ) - (17.2 ) Amortization of minimum pension liability – net of tax expense of $2.2 - - 3.7 - 3.7 (0.9 ) Common stock retired (1.0 ) (81.9 ) - - (81.9 ) Stock options and incentive plans 0.2 11.5 - - 11.5 Common dividends ($0.44/share) - - - (7.6 ) (7.6 ) BALANCE – June 30, 2007 16.8 $ 394.9 $ (45.7 ) $ 967.7 $ 1,316.9 BALANCE – December 31, 2007 15.3 $ 335.4 $ (26.2 ) $ 891.5 $ 1,200.7 Comprehensive loss: Net loss - - - (74.2 ) (74.2 ) Other comprehensive (loss) income: Net unrealized loss on securities, net of tax benefit of $8.8 - - (15.9 ) - (15.9 ) Postretirement benefits liability adjustment, net of tax expense of $2.3 - - 3.9 - 3.9 Foreign currency translation - - 0.1 - 0.1 (86.1 ) Stock options and incentive plans 0.2 2.7 - - 2.7 Common dividends ($0.60/share) - - - (9.2 ) (9.2 ) BALANCE – June 30, 2008 15.5 $ 338.1 $ (38.1 ) $ 808.1 $ 1,108.1 See Notes to Consolidated Financial Statements. 7 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. INTERIM FINANCIAL INFORMATION The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.They do not include all information and notes required by generally accepted accounting principles for complete financial statements.These statements should be read in conjunction with the Consolidated Financial Statements and notes thereto included in the Annual Report on Form 10-K of LandAmerica Financial Group, Inc. for the year ended December 31, 2007.In the opinion of management, all adjustments (consisting of normal and recurring adjustments) considered necessary for a fair presentation of this information have been reflected.Due to the seasonal nature of our business, operating results for the interim periods are not necessarily indicative of results for a full year.Certain prior year amounts have been reclassified to conform to the current year presentation. When used in these notes, the terms “LandAmerica,” “we,” “us” or “our” means LandAmerica Financial Group, Inc. and all entities included in our Consolidated Financial Statements. Recently Adopted Accounting Standards In March 2007, the Financial Accounting Standards Board (“FASB”) ratified Emerging Issues Task Force (“EITF”) Issue No. 06-10, Accounting for Collateral Assignment Split-Dollar Life Insurance Arrangements (“EITF No. 06-10”).EITF No. 06-10 requires an employer to recognize a liability for the post-retirement benefit related to a collateral assignment split-dollar life insurance arrangement in accordance with either Statement of Financial Accounting Standard (“SFAS”) 106 or Accounting Principles Board (“APB”) Opinion No. 12 if the employer has agreed to maintain a life insurance policy during the employee’s retirement or provide the employee with a death benefit.EITF No. 06-10 also requires an employer to recognize and measure an asset based on the nature and substance of the collateral assignment split-dollar life insurance arrangement.We adopted EITF No. 06-10 as of January 1, 2008 which did not have a material effect on our financial statements. In September 2006, FASB issued SFAS No. 157, Fair Value Measurements (“SFAS 157”).SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. We adopted the provisions of SFAS 157 for financial assets and liabilities, as well as for any other assets and liabilities that are carried at fair value on a recurring basis in the financial statements as of January 1, 2008.For further discussion see, Note 3, “Investments.”In February 2008, the FASB issued Staff Position No. 157-2, Effective Date of FASB Statement No. 157 (“FSP 157-2”).FSP 157-2 delayed the effective date of SFAS 157 for all non financial assets 8 and liabilities to January 1, 2009.We are evaluating the effect of adopting SFAS 157 on our financial statements for non financial assets and liabilities. Recently Issued Accounting Standards In June 2008, FASB ratified EITF Issue No. 08-3, Accounting by
